DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered. Applicant argues that Savage does not disclose a composite is formed in an interface between the first coating layer and the second coating layer. The examiner agrees that Savage does not specifically disclose this new limitation, however, the feature of a composite between two polymer layers on a stent is known and taught by Hossainy et al. 2005/0238686 as discussed further below. 
Applicant further argues that the cited references fail to disclose adjacent cell units among the plurality of cell units are connected with each other by a first connecting member, the first connecting member having a portion with a curvature radius of 40-100 microns which is open in an axis direction of the stent. Applicant argues Rabkin does not cure the deficiencies of Feng because the core structure of the stent of Rabkin is different from the claimed stent and therefore it is not possible to make a simple comparison with regard to radius of curvature. This is not persuasive because the examiner compares corresponding parts of the stents. Applicant argues to the extent that the office action considers the T strut of Rabkin as a “first cell” the “circular arc part 5” of Feng would be modified in view of Rabkin to have the claimed radius of curvature and such a modification would have no bearing on the curvature of radius of the connecting element 4 of Feng. This is not persuasive because Rabkin teaches the radius of curvature on parts which correspond to both the circular arc part 5 of Feng as well as the connecting element 4 of Feng since Rabkin shows the slots and openings 902 on both the arc parts and the connecting parts. See the annotated fig.26B below. Therefore, the examiner maintains that it would 

    PNG
    media_image1.png
    447
    651
    media_image1.png
    Greyscale


Specification
The disclosure is objected to because of the following informalities: The molecular weights of the polymers recited in the specification have no units. For instance, see pg.7, ll.21-23, pg.10, ll.19-22, pg.18, ll.5-13, pg.23, ll.1-10, pg.29, ll.12-14, and pg.35, ll.11-15. Wherever the specification recites a molecular weight a unit should be included. It appears this is conventionally g/mol.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not disclose first cells including two top cells and two bottom cells and does not disclose second cells including two top cells and two bottom cells, wherein the two top cells of the first cells oppose and are connected with the two top cells of the second cells and the two bottom cells of the first cells oppose and are connected with the two bottom cells of the second cells. The figures of the specification show three first cells and three second cells in each cell unit.  Two top cells and two bottom cells for each of the first and second cells is four cells for each of the first and second cells. This is not disclosed by the specification. The figures of the specification disclose a top cell of the first cells opposed and connected with a top cell of the second cell but do not disclose two top cells of the first cells opposed and connected with two top cells of the second cells. Similarly, the figures of the specification disclose a bottom cell of the first cells opposed and connected with a bottom cell of the second cell but 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 requires the first cells include two top cells and two bottom cells and the second cells include two top cells and two bottom cells, wherein the two top cells of the first cells oppose and are connected with the two top cells of the second cells and the two bottom cells of the first cells oppose and are connected with the two bottom cells of the second cells. It is unclear how the cell units can each have two top cells for both the first cells and the second cells and two bottom cells for both of the first and second cells. It is further unclear how the two top and the two bottom could be connected without creating multiple cell units. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. 2012/0172974 (hereafter referred to as Feng) in view of Rabkin et al. 2003/0176914 (hereafter referred to as Rabkin) in view of Savage et al. 2017/0095358 (hereafter referred to as Savage) in view of Chen et al. 2010/0323093 (hereafter referred to as Chen) in view of Hossainy et al. 2005/0238686 (hereafter referred to as Hossainy).
Regarding claims 1, 4, and 5, Feng discloses a stent comprising a core structure of bioabsorbable material magnesium alloy (par.22) comprising a plurality of cell units, each of the cell units comprising a first group of first cells 3 and a second group of second cells 3’, and adjacent cell units among the plurality of cell units are connected by a first connecting member 4 (see annotated fig.1 below)-<38>-. While Feng discloses the invention substantially as claimed, Feng does not disclose the first connecting member has a portion with a curvature radius of 40-100 µm which is open in an axis direction of the stent.

    PNG
    media_image2.png
    439
    826
    media_image2.png
    Greyscale

	Rabkin teaches a stent, in the same field of endeavor, wherein u-shaped arc parts have openings 902 having a radius of curvature of 60-80 microns for the purpose of acting as stress relievers as the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first connecting member of the stent of Feng to include a portion having a radius of curvature of 60-80 microns for the purpose of relieving stress as the stent is expanded as taught by Rabkin. Feng in view of Rabkin discloses the invention substantially as claimed, and Feng further discloses that the magnesium core of the stent may be coated with polymer (par.49). However, Feng in view of Rabkin does not specifically disclose that the stent comprises a first polymer coating layer covering the whole surface of the core structure and the first polymer having a glass transition point of lower than 37°C or a second polymer coating layer covering at least a part of the first coating layer and the second polymer having a glass transition point of 47°C or higher, does not disclose that the second coating contains sirolimus, and does not disclose that first polymer includes PCL and the second polymer includes PDLLA.
	Savage teaches a stent, in the same field of endeavor, wherein the stent comprises a bioabsorbable magnesium core structure 5 (par.60), a first coating layer 7 of a first polymer with biodegradability (par.79 discloses a first layer of polycaprolactone (PCL)), and a second coating layer 8 of a second polymer with biodegradability (par.79 discloses a second layer of PDLLA), wherein the first coating layer covers the whole surface of the core structure (fig.3), the second coating layer covers a part or the whole surface of the first coating layer (fig.3), and wherein the second polymer comprises rapamycin (par.79; rapamycin is another name for sirolimus), for the purpose of providing a drug delivery biodegradable stent that provides adequate vessel patency (par.80). Note that because the first polymer is polycaprolactone it appears the first polymer inherently has a glass transition point of lower 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stent material of Feng in view of Rabkin to include the magnesium core, first PCL coating, and second PDLLA coating comprising rapamycin as taught by Savage, in order to provide a stent that can deliver a drug and provide adequate vessel patency. While Savage appears to inherently disclose the claimed glass transition temperature based on the materials used, Savage does not specifically disclose the glass transition temperature of each layer.
Chen teaches stent coating materials, and discloses PCL has a glass transition temperature of less than body temperature (par.47) and PDLLA has a glass transition temperature of 55-60°C (pars.45-46 and Table 1) for the purpose of use as coatings on a stent. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a PCL having a glass transition temperature of less than 37°C (body temperature) and to select a PDLLA having a glass transition temperature of greater than 47°C as taught by Chen for the coating materials of Feng in view of Rabkin in view of Savage since these are the conventional glass transition temperatures for each of the materials for use in coating stents. While Feng in view of Rabkin in view of Savage in view of Chen discloses the invention substantially as claimed, Feng in view of Rabkin in view of Savage in view of Chen does not specifically disclose that the polymer coating comprises a composite formed in an interface between a first coating layer and a second coating layer.
Hossainy teaches a stent which may comprise a magnesium core (par.16) and a polymer coating (par.9), in the same field of endeavor, wherein the polymer coating comprises a first primer coating layer which may be PCL (par.47), a second polymer coating layer comprising an active ingredient wherein the second polymer may be PDLLA (par.56), and a blend of the first and second polymers at an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer coating of Feng in view of Rabkin in view of Savage in view of Chen and form a composite of first and second polymers in an interface between first and second coating layers as taught by Hossainy in order to allow an active ingredient to migrate into deeper portions of the coating to increase residence time of the active ingredient and thereby prevent the burst effect of the active ingredient from the coating.
Regarding claim 3, Savage discloses layer 7 may have a thickness of 1-30 microns and layer 8 may have a thickness from 1-10 microns. While Savage does not specifically disclose a thickness of 1-5 microns for each of the layers, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, Savage discloses a range somewhat larger than the claimed range, however, Savage teaches the general conditions of the claim and also teaches that the thickness of the polymer coating should be engineered to provide a desired degradation time for the useful service life of the implant (par.35), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thicknesses of the coatings of the stent of Feng in view of Rabkin in view of Savage in view of Chen in view of Hossainy to the claimed thicknesses.
Regarding claim 9, while none of the references disclose the specific testing method claimed, Savage discloses that the stent maintained adequate vessel patency at 28 days after implantation (par.80). Feng in view of Rabkin in view of Savage in view of Chen in view of Hossainy discloses the . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Rabkin in view of Savage in view of Chen in view of Hossainy as applied to claim 1 above, and further in view of Udipi et al. 2010/0262228 (hereafter referred to as Udipi). Feng in view of Rabkin in view of Savage in view of Chen in view of Hossainy discloses the invention substantially as claimed and as discussed above, but does not specifically disclose the molecular weight of the PCL and PDLLA polymers.
Udipi teaches a stent, in the same field of endeavor, wherein a PCL primer coating is about 50,000 g/mol and an outer coating which may be PDLLA (par.17) has a molecular weight of greater than 50,000 g/mol (pars. 17 and 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second polymers of Feng in view of Rabkin in view of Savage in view of Chen in view of Hossainy, if necessary, to have the claimed molecular weights since Udipi teaches the claimed polymers PCL and PDLLA have molecular weights within the claimed range. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). The claimed range is large therefore optimization of the molecular weight to the claimed range would have only involved routine skill in the art based on the general conditions disclosed by Udipi for the polymer materials. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Rabkin in view of Savage in view of Chen in view of Hossainy as applied to claim 1 above, and further in view of Allen et al. 2018/0185131 (hereafter referred to as Allen). Feng in view of Rabkin in view of Savage in view of Chen in view of Hossainy discloses the invention substantially as claimed and as discussed above but does not disclose that the PCL is PLCL with a ratio of caprolactone of 20 mol% or higher.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the PLCL taught by Allen comprising a ratio of 20 mol% or higher for the first polymer of Feng in view of Rabkin in view of Savage in view of Chen in view of Hossainy since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Allen teaches PLCL is suitable for use between two layers, therefore substituting PLCL for the intermediate PCL layer of Feng in view of Rabkin in view of Savage in view of Chen in view of Hossainy would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774